The Act of the Forty-seventh Legislature (House Bill 569) authorized to be taxed as an item of costs in each case, both civil and criminal, the sum of $1.00 for a Law Library Fund. Under the terms of the bill it is operative in only two counties in the State.
The exact question before us is whether said item of $1.00 may be taxed in a criminal case in Harris County.
It is urged that one phase of our original opinion, in effect, *Page 506 
holds that such item of costs could not properly be taxed in a civil suit. If such be the effect of our opinion it is purely incidental. We are interested only in so far as the law in question seeks to authorize the taxing of such item of costs in a criminal case in Harris County. We regard it as unnecessary and improper to express any opinion as to such item of costs in civil cases in such county. That question should be decided by courts which exercise jurisdiction in civil cases. We disclaim any purpose to encroach or attempt to encroach on the prerogatives of the civil courts.
We remain firmly convinced: (a) That the item of $1.00 taxed as costs for the Law Library Fund is neither necessary nor incidental to the trial of a criminal case, and that it is not a legitimate item to be so taxed, (b) that to so tax against a defendant in a criminal case in Harris County, and not tax it in other counties where a defendant was convicted of the same offense would be a discrimination which the law does not recognize nor tolerate.
The motion for rehearing is overruled.